Citation Nr: 0430421	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  91-52 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shortening of the 
left lower extremity.

2.  Entitlement to service connection for residuals of 
injuries to bilateral Achilles tendons.

3.  Entitlement to service connection for bilateral foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a hamstring 
disorder.

6.  Entitlement to a compensable evaluation for residuals of 
a right, os calcis, stress fracture.

7.  Entitlement to a compensable evaluation for residuals of 
a left, os calcis, stress fracture.

8.  Entitlement to a compensable evaluation based on 
multiple, service-connected disabilities under 38 C.F.R. § 
3.324 (2004).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1991 and July 1996 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When this matter was previously before the Board in July 
1992, March 1995, November 1998, and July 2003, it was 
remanded for further development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case to the RO in July 2003 to afford 
the veteran a hearing at the RO before a Veterans Law Judge.  
The veteran appeared before the undersigned at a hearing 
conducted at the RO in October 2003.  Unfortunately, the 
recording of the veteran's testimony was lost.  In a 
September 2004, statement the veteran indicated that he 
wished to be afforded another RO hearing before a Veterans 
Law Judge.  

In view of the above this case is again REMANDED to the RO 
for the following action:  

The RO schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.

The appeal should then be returned to the Board if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


